DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention Group I, Claims 1-9 in the reply filed on 08/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2021. The requirement is still deemed proper and is therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehana (US Patent 4,977,886).
Regarding Claim 1, Takehana teaches a medical tool (Figure 41), comprising: 
a handle (277; Figure 41); 
a tubular member (271), attached to and extending from the handle (277) and configured to be inserted into an orifice of a patient, the tubular member having a distal-end section (271A) that is configured to be bent so as to perform a medical procedure in the orifice (Column 27, Lines 12-18); and 
a bendable shape memory element (SME) (278; Figure 42) coupled to the distal-end section (271A) of the tubular member (271), wherein the SME (278) is configured to straighten when heated into a pre-formed shape, thereby straightening the distal-end section (Column 27, Lines 19-35).
Regarding Claim 2, Takehana teaches the medical tool according to claim 1, wherein the SME (278) is made at least partially from a shape-memory material whose pre-formed shape straightens the SME (Column 27, Lines 19-24).
Regarding Claim 3, Takehana teaches the medical tool according to claim 2, wherein the shape-memory material (278) comprises Nitinol (Column 27, Lines 19-24).
Regarding Claim 4, Takehana teaches the medical tool according to claim 2, wherein the SME (278) is configured to receive an electrical current via wiring (279; Figures 42-43) running through the tubular member (271) and to be straightened in response to the electrical current (Column 27, Lines 36-45).
Regarding Claim 5, Takehana teaches the medical tool according to claim 4, wherein the SME (278) is configured to be heated by conducting the electrical current provided thereto, so as to revert to the straightened pre-formed shape (Column 27, Lines 36-45).
Regarding Claim 6, Takehana teaches the medical tool according to claim 4, and comprising a heater, which is thermally coupled to the SME, and which is configured to be heated by conducting the electrical current provided thereto, so as to straighten the SME to the straightened pre-formed shape (Column 6, Lines 36-38).
Regarding Claim 7, Takehana teaches the medical tool according to claim 1, wherein the SME is adhered to an interior or exterior of a wall of the tubular member (see Figure 42 in which the examiner is interpreting “adhered to an interior of a wall” as meaning “within a wall”; if applicant is attempting to claim that the SME is disposed on an inner or outer surface of the tubular member, the Applicant is advised to modify the claim language as such).
Regarding Claim 8, Takehana teaches the medical tool according to claim 1, wherein the SME (278) is incorporated into a wall of the tubular member (271; Figure 42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takehana (US Patent 4,977,886) as applied to claim 1 above, and further in view of Lawrence (US PGPub 2007/0239138).
Regarding Claim 9, Takehana teaches the medical tool according to claim 1, but fails to disclose wherein the SME comprises a sleeve configured to surround the distal-end section.
Lawrence discloses an endoscope apparatus (see Figure 1; Paragraph 0053) having a distal end section having bendable shame memory elements (102 see Figure 1) for actuating the distal tip section (Paragraph 0053), wherein the SME (102; Paragraph 0053) comprises a sleeve (103; coil spring skeleton) configured to surround the distal-end section (see Figure 1 and Paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Takehana to include a sleeve/coil spring skeleton around the distal end section, as taught by Lawrence, for the advantage that the coil spring biases the distal end section of the tubular in a determined reference state (Paragraph 0053).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771